Citation Nr: 0213436	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Whether a reduction of a 30 percent rating for post-traumatic 
stress disorder (PTSD) was warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO rating decision that 
reduced a previously assigned 30 percent rating for PTSD to a 
noncompensable rating.  (The previously assigned 30 percent 
rating had been in effect since September 1988.)

The Board notes that in November 2000 VA Form 9, the veteran 
raised the issue of entitlement to a rating in excess of 30 
percent for her service-connected PTSD.  Given the decision 
below, which finds that the reduction was not proper, the 
claim of entitlement to a higher rating is referred to the RO 
for adjudication.  


FINDINGS OF FACT

1.  The veteran is service-connected for PTSD, a disability 
for which a 30 percent disability rating was assigned from 
September 28, 1988.

2.  By an August 2000 rating decision, the 30 percent rating 
for PTSD was reduced to a noncompensable rating.  This 
reduction action did not comply with 38 C.F.R. § 3.344.


CONCLUSION OF LAW

The August 2000 reduction of a 30 percent rating for PTSD to 
a noncompensable level was improper.  38 C.F.R. § 3.344 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO improperly reduced her 30 
percent disability rating for PTSD in its August 2000 rating 
decision.

When implementing a rating reduction, the RO must comply with 
certain procedural requirements.  In cases where a disability 
rating is especially longstanding, the veteran has been 
provided with safeguards prior to a reduction in rating.  
These safeguards are codified at 38 C.F.R. § 3.344.  When the 
originating agency fails to consider these criteria, the 
rating reduction is deemed void ab initio.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992); Brown v. Brown, 5 Vet. 
App. 413 (1993).  The provisions apply to rating disabilities 
which have continued at the same level for a period of 5 
years or more.  38 C.F.R. § 3.344(c) (2001).  

Here, the veteran's 30 percent rating for PTSD was effective 
from September 28, 1988.  The reduction was effective July 
24, 2000, after the 30 percent rating was in effect more than 
5 years.  Thus, the protections of 38 C.F.R. § 3.344 apply.

Under 38 C.F.R. § 3.344, a rating specialist must ensure that 
the examination upon which reduction is based is full and 
complete in the context of the history of the disability.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings for diseases subject to 
temporary or episodic improvement, will not be reduced on the 
basis of any one examination, except in those instances where 
all of the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  The list 
of diseases subject to temporary improvement is not 
exhaustive, and the Board finds, after resolving reasonable 
doubt in favor of the veteran, that the PTSD at issue here is 
such a condition.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 

Moreover, where material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in a prior 
diagnosis, or possibly a disease entity independent of the 
service-connected disability.  When the new diagnosis 
represents mental deficiency or personality disorder only, 
the possibility of only temporary remission of a super-
imposed psychiatric illness will be borne in mind.  38 C.F.R. 
§ 3.344(a) (2001).

A claim as to whether a rating reduction was proper "must be 
resolved in the veteran's favor unless 'the Board concludes 
that a fair preponderance of evidence weighs against the 
claim.'"  Brown, 5 Vet. App. at 421 (citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990)).  The Board emphasizes 
that a rating reduction case focuses on the propriety of a 
rating reduction, and is not the same as an increased rating 
issue.  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

In this veteran's case, the RO failed to consider 38 C.F.R. 
§ 3.344, and failure to consider 38 C.F.R. § 3.344 renders 
the rating decision void ab initio.   As stated above, 
38 C.F.R. § 3.344 applies as the veteran's reduction was 
effective July 24, 2000, after her 30 percent rating for PTSD 
was in effect for more than 5 years.

In this regard, the Board also points out that, even if 
38 C.F.R. § 3.344 had been considered, there is insufficient 
medical evidence of record that establishes that the 
veteran's service-connected PTSD improved.   The July 2000 
examination, the basis of the reduction, was not full and 
complete in the context of the history of the veteran's PTSD.  
The July 2000 VA examiner reported that there was 
insufficient evidence to support a diagnosis of PTSD, and 
that the veteran's other psychiatric issues appeared to be 
paramount to the veteran at that time.  However, the examiner 
failed to address the various VA treatment records and VA 
examinations that indicated that the veteran indeed had PTSD 
and PTSD symptomatology.  (See November 1988 VA examination, 
March 1991 VA examination, and the April 1992 VA 
examination.)  Additionally, VA treatment records dated as 
recently as November 1999 indicate that the veteran's 
symptomatology did, in fact, support a diagnosis of PTSD. 

The RO reasoned that because the VA treatment records 
included findings made by non-physicians that the veteran had 
PTSD, the opinion of the July 2000 VA examiner, a physician, 
carried greater weight.   However, the Board points out that 
the record includes several findings made by physicians that 
she in fact has PTSD.  Therefore, because the July 2000 VA 
examination was less than full and complete in the context of 
the history of the veteran's disability in that it did not 
take into account the numerous diagnoses of PTSD of record, 
the Board finds that the July 2000 VA examination should not 
be used as a basis of reducing the veteran's level of 
disability.  In addition, the Board points out that because 
PTSD is a disease subject to temporary or episodic 
improvement, the veteran's rating for PTSD should not be 
reduced on the basis of the July 2000 VA examination, 
especially when considering that all of the evidence of 
record does not indicate that sustained improvement had been 
demonstrated.  At the very least, the fact that the veteran 
was diagnosed with PTSD by some VA examiners and that the 
July 2000 VA examiner indicated that the veteran did not have 
PTSD would have raised some doubt that the veteran's PTSD had 
improved if 38 C.F.R. § 3.344 had been considered.  
Therefore, the reduction was improper.

Accordingly, the Board finds that the reduction from 30 
percent to a noncompensable rating, effectuated by the rating 
decision in August 2000, was not in accordance with the 
requirements of regulation. Therefore, the Board finds that 
the failure of the originating agency to take into account 
the provisions of 38 C.F.R. § 3.344 renders the reduction 
void ab initio.  Therefore, the 30 percent rating for PTSD 
must be restored.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

The Board also notes that the VCAA's duty-to-assist provision 
sets forth several duties for VA in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  Nevertheless, given 
that the Board's decision amounts to a grant of the benefit 
sought by the veteran on appeal, the Board finds that further 
action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

The reduction of a 30 percent rating effectuated by an August 
2000 rating decision was not warranted; the appeal of this 
issue by the veteran is therefore granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

